DETAILED ACTION
This office action is responsive to request for continued examination filed on August 5, 2021 in this application Arcolano et al., U.S. Patent Application No. 16/556,507 (Filed October 3, 2019) claiming priority to 62725741 (8/31/2018) and 62777506 (12/10/2018) (“Arcolano”).  Claims 1 – 8 and 10 – 26 were pending.  Claims 1 – 3 and 12 are amended.  Claims 1 – 8 and 10 – 26 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on August 5, 2021 has been entered.

Response to Arguments
	With respect to Applicant’s argument on pgs. 8 – 9 of the Applicant’s Remarks (“Remarks”) stating that the amended claims overcome the rejections made under 35 USC 101 because the claims improve creating a model using “incomplete data,” Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  The specification describes the improvement as an improvement in creating a model but fails to tie the reduced “computations” to any particular improvement in the computing system. Thus, the reduced computations may be ones performed by a person or ones in which computer hardware is used generically and the operation of which is not notably improved thereby.  In addition, while 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 8 and 10 - 26 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites a capture component, executed by the at least one processor, configured to automatically retrieve an incomplete set of operational information associated with a plurality of users, the incomplete set of operational information including a plurality of work interaction events associated with a first user of the plurality of users; generate probabilistic values indicative of respective probabilities that the first user worked on a set of tasks at a first time interval including a first start time and a first end time by extrapolating the plurality of work interaction events, wherein at least a portion of the first time interval is not defined by the incomplete set; generate a probabilistic work allocation based on the probabilistic values, wherein the probabilistic work allocation defines a probability distribution over a plurality of tasks, including the set of tasks, for a series of  having a second start time and a second end time to at least a first task of the set of tasks associated with the first user based on analysis of the usable data set of operational information, wherein allocating the second time interval constitutes an optimization of the automated modelling of resource allocation; and an adjustment component, executed by the at least one processor, configured to dynamically modify the second time interval  responsive to automatically retrieving additional operational information over time, which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed in the mind or by pen and paper, but for the recitation of generic computer components.
That is, other than reciting “at least one processor” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “at least one processor” the steps recited in the claims encompass a user assigning tasks to users for particular time periods and modifying the assignments at a later time.  The “receive” and output steps, as drafted, represent routine pre and post-solution activity, these steps do not preclude the abstract idea from being practically performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre- and post-solution activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 8, 10, and 11 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 12 - 26 are rejected for the same reasoning as claims 1,  2 – 8, 10, and 11 supra.

Claim Rejections 35 U.S.C. §103
	In light of applicant’s amendments the rejections made under 35 USC 103 are withdrawn.

Allowable Subject Matter
Claims 1 – 8 and 10 – 26 would be allowable if the rejections made under 35 USC 101 are overcome.
Venanzi teaches that the method for assigning tasks using probability clusters, as taught by Sanderson and Sims may use a probability distribution to infer worker characteristics and work events based on a limited set of worker data, but doesn’t explicitly teach probability values for time intervals.  Venanzi at ¶¶ 0026 & 0046 (infer worker work characteristics by using a machine learning model to classify the working according to sparse observed data for the individual worker); id. at ¶ 0027 (probability distribution); id. at ¶ 0035 & fig. 3 (allocate work items based on learned and inferred worker characteristics).
Prior arts of record do not teach the limitations of: generate probabilistic values indicative of respective probabilities that the first user worked on a set of tasks at a first time interval including a first start time and a first end time by extrapolating the plurality of work interaction events, wherein at least a portion of the first time interval is not defined by the incomplete set; generate a probabilistic work allocation based on the probabilistic values; wherein the probabilistic work allocation defines a probability distribution over a plurality of tasks, including the set of tasks, for a series of candidate time intervals associated with the first user, such that the probability distribution comprises the probabilistic values.  When read in light of the specification by one of ordinary skill in the art, the above referenced limitations include creating multiple probability values and then using those to determine a probability over a series of candidate time intervals that a user worked on a set of tasks.  The inventive concept is the combination of time intervals and probability values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										October 23, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199